669 S.E.2d 741 (2008)
BARTLETT MILLING COMPANY, L.P.
v.
WALNUT GROVE AUCTION and Realty Co., Inc., Rocky Creek Dairy, Inc., and Broker Dairy, Inc.
No. 451P08.
Supreme Court of North Carolina.
December 11, 2008.
Peter J. Juran, Winston-Salem, for Bartlett Milling Co.
David G. Redding, Mark R. Kutny, Charlotte, for Walnut Grove Auction, et al.
Prior report: ___ N.C.App. ___, 665 S.E.2d 478.

ORDER
Upon consideration of the petition filed on the 23rd day of September 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of December 2008."